Smith, J.:
The complaint sets out six causes of action for damages for breach of contracts. Only one cause of action is set out in the printed papers and alleges that the defendant being under obligation to purchase 500 pieces of goods and to seasonably furnish specifications, did so as to 484 pieces, but failed to do so as to 16 pieces, and repudiated the contract as to the 16 pieces to plaintiff’s damage in loss of profits of $439.89 and $1,098 loss on material already prepared to fulfill the contract.
*559This cause of action does not set up or involve the examination of a long account or any other cause entitling plaintiff to the order appealed from.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Clarke, P. J., Laughlin, Dowling and Greenbaum, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.